Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 12-16 and 19-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for operating a roadside network unit. Each of independent claims, claim 12 (“A method”), claim 20 (“A method”) and claim 21 (“A roadside network unit”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 12. A method for operating a roadside network unit, the method comprising the following steps: 
ascertaining useful data for transmission to at least one further roadside network unit; 
providing the useful data for transmission on a sidelink channel in a licensed frequency range or for transmission on an ad hoc channel in an unlicensed frequency range; and 
transmitting the useful data on the sidelink channel in the licensed frequency range or on the ad hoc channel in the unlicensed frequency range;
wherein a piece of local channel status information of the ad hoc channel is ascertained, and the provision takes place as a function of the local channel status information; and 
wherein the useful data are provided for transmission on the sidelink channel when the local channel status information indicates an occupancy of the ad hoc channel above a threshold value.
Claim 21 is allowed for the same reason as stated above.

Claim 20. A method for operating a roadside network unit, the method comprising the following steps: 
ascertaining useful data for transmission to at least one further roadside network unit; 
providing the useful data for transmission on a sidelink channel in a licensed frequency range or for transmission on an ad hoc channel in an unlicensed frequency range; and 
transmitting the useful data on the sidelink channel in the licensed frequency range or on the ad hoc channel in the unlicensed frequency range; 
wherein a protocol stack according to ITS-G5 does not include any protocol layers above layer 2 which are assigned exclusively to ITS-G5.

Consequently, all dependent claims from claims 1, 20 and 21 are also allowed, resulting the allowance indicated in section 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411